Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-5, 6, 8, 13, 17, 19, 22, 26-28, 30, 31, 33, 35, 36 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to administering digital namespace for augmented reality environment.   
Claims 1-5, 6, 8, 13, 17, 19, 22, 26-28, 30, 31, 33, 35, 36 and 38 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-5, 6, 8, 13, 17, 19, 22, 26-28, 30, 31, 33, 35, 36 and 38 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 30 recite administering digital namespaces or layers, assigning a virtual object, configuring and enforcing rules. 
The limitation of administering, assigning virtual objects and enforcing the rules covers certain methods of organizing human activity but for the recitation of generic computer 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for administering, assigning and enforcing. The claims as a whole merely describe how to manage the allocation or assigning of virtual objects on a virtual world. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of setting rules and allocating objects based on the rules), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Ultramercial (advertising as an exchange or currency), Int. Ventures v. Cap One Bank (tailoring content based on information about the 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of processor (computer). However, the element is recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving and processing data. The specification makes clear that the components and their functions considered individually or in combination, are well-known, routine and conventional (see Applicant’s spec. [0076]-[0088]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 17, 19, 26, 30, 31, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (US 2016/0335289 A1).
Claims 1, 17, 19, 30, 31, 33:
Andrews teaches administering multiple digital namespaces (layers) for the augmented reality environment; wherein, the multiple digital namespaces are associated with the geographical place in the real world (planet earth) (property owner registering property associated with a geographical place in real world) (see fig. 6, [0014], [0036]); 
assigning a virtual object of the augmented reality environment to a digital namespace of the multiple digital namespaces (checking availability for virtual object associated with the property, registering the association) (see fig. 6, [0014]); 

wherein actions of the virtual object in the augmented reality environment are enabled based on the set of rules (in a stationary or moving position has to be registered with the AR registration server); further wherein the interaction of the user in the real world with the virtual object are controlled based on the set of rules (user interaction) (see [0046]-[0047]).
Claim 2:
Andrews teaches the attribute of the digital namespace includes a cost requirement for association with the digital name space; wherein, the cost requirement is to be met to publish or to associate another virtual object to the digital namespace (a fee to the property owner, a third party or any individual, group, organization who wants to rent/hire/lease air rights for hosting virtual objects in augmented reality environment over a legal property) (see [0026], [0042]); wherein, relative visibility or relative perceptibility of the virtual object with respect to other virtual objects in the digital name space is configurable (see [0042]-[0047]).
Claim 3:
Andrews teaches the digital namespace is managed by a platform host of the augmented reality environment and of a public type; wherein, the virtual object is assigned to the digital namespace of the public type in response to determining that a cost requirement for placement of the virtual object has been met; wherein the digital namespace is one of: public, personal and a group type (see [0040]-0046]);
Claim 4:
property owners (private, commercial, government, public etc.) (see [0014], [0037]-[0040]).
Claims 5, 7, 17:
Andrew teaches enabling the human user who is the owner (property owners) to configure policy settings of the attributes to govern (virtual object hosting rights, permission or policies): perceptibility of the virtual object to a second human user or a user group of the augmented reality environment; permission configuration for a second virtual object owned by the second human user or the user group to associate the second virtual object with the digital namespace (allowing association of different virtual objects to different geometric/spatial coordinates of a single property) (see [0014], [0025], [0026], [0042]).
Claim 8:
Andrews teaches the group entity includes admin user and one or more members (“property owner” any individual, group, organization or any legal entity): wherein, visibility of the group entity in the augmented reality environment is determined based on a rule configurable by the admin user (see [0036], [0037]); a name for the group entity who owns the digital name space corresponds to a web domain name for the group entity; wherein, the name is associated with the digital name space in the augmented reality environment in response to verifying ownership of the web domain name by the group entity; wherein, the group entity includes sub-group entities; wherein, the digital namespace includes sub-namespaces; wherein, a given sub 
Claim 26:
Andrews teaches wherein, the virtual object is associated with a time attribute, and the virtual object is assigned to the one or more of the multiple time frames associated with the digital namespace based on the time attribute (allowing users to various levels of permission/restriction for virtual object display in augmented reality) (see [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew and further in view of Berk (US 2014/0059447 A1).
Claims 13, 36, 38:
Andrews failed to teach increasing relative visibility or relative perceptibility of the virtual object in the augmented reality environment with respect to other virtual objects, responsive to determining that a first cost requirement has been met; further comprising, decreasing relative visibility or relative perceptibility of the virtual object in the augmented reality environment with respect to other virtual objects, responsive to determining that a second cost requirement has been met; wherein, the first cost requirement is higher than the second cost requirement; wherein, the cost requirement is satisfied by one or more of, an advertiser, a brand, .  

Claims 22, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew and further in view of Blatchley et al. (US 2009/0144105 A1).
Claim 22:
Blatchley teaches rendering an avatar in the augmented reality environment to represent a human user; wherein, when associated with a first digital namespace of the multiple digital namespaces, the avatar is presented in the augmented reality environment as having a different appearance as when the avatar is associated with a second digital namespace of the multiple namespaces; further comprising, enabling the digital namespace to be followed via the augmented reality environment by a human user (see [0014]-[0016]; 
notifying, via the augmented reality environment the human user of updates or activities of the virtual object in the digital namespace or any other virtual objects associated with the digital namespace followed by the human user (exposure tracking module tracking exposure of the advertisement see [0003], [0017]-[0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Blatchley’s advertising of products and service in Andrews augmented reality in order to creating more advertising opportunity by customize the avatar based on the user profile and reward the advertising user. 

Blatchley teaches generating analytics for the digital object or for the given layer; presents a view of the analytics for an owner or admin of the given layer (exposure tracking module and fee calculating module) (see [0018]).
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew and further in view of Rosenthal et al (US 2015/0206349 A1).
Claims 27, 28: 
Rosenthal teaches  associating the virtual object with one or more of multiple time frames associated with the digital namespace; wherein, the multiple time frames include a present time frame and other time frames; wherein, the virtual object is one of present time virtual objects associated with the present time frame of the multiple time frames; wherein, other virtual objects are associated with other time frames of the digital namespace; enabling to be discoverable, via a user interface of the augmented reality environment, the present time virtual objects of the present time frame of the digital namespace; further comprising, generating indices of the present time virtual objects of the digital namespace; using indices of the present time virtual objects to perform a search relevant to the physical place for the human user, in response to determining that the human user satisfies the attribute associated with the digital namespace; using the multiple time frames associated with the digital namespace to generate a temporally relevant view of the augmented reality environment (see [0037]-[0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Rosenthal’s ad-platform in Andrews augmented reality in order to allow advertisers to place virtual advertisement by bidding for preferred time frame (see [0038]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 8, 13, 17, 19, 22, 26-28, 30, 31, 33, 35, 36 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688